Banke, Judge.
The defendant was indicted for murder and convicted of voluntary manslaughter. His sole contention on appeal is that the evidence was insufficient to sustain the verdict. It is undisputed that the defendant shot and killed the unarmed victim with a shotgun following a domestic quarrel with the victim’s mother. The defendant contends, however, that his testimony proves he acted in self-defense. Held:'
Whether the defendant was justified in using deadly force was a question for the jury to resolve. See Ward v. State, 151 Ga. App. 36 (5) (258 SE2d 699) (1979); McClenton v. State, 150 Ga. App. 573 (1) (258 SE2d 168) (1979). The evidence was sufficient to enable a rational trier of fact to find the defendant guilty of voluntary manslaughter beyond a reasonable doubt. See generally Crawford v. State, 245 Ga. 89 (1) (263 SE2d 131) (1980).

Judgment affirmed.


Deen, P. J., and Carley, J., concur.